Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
In this case ‘thermoelectron’ is interpreted to mean an electron produced by thermionic emission. Paragraph [0037], “Thermoelectrons are generated from the filament 431 by thermionic emission…”
‘A voltage applied to the detector’ is interpreted to mean the gain of the detector. Paragraph [0007] describes the applied voltage in a manner consistent with gain, “adjusts the applied voltage such that the detection intensity value is increased.”


Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are moot as they are not directed to the current grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang US 20160181077 A1 in view of Silivra US 20160133448 A1.

Regarding Claim(s) 1, Ouyang teaches: A mass spectrometry detection device that detects ions mass-separated by a mass separator, the mass spectrometry detection device comprising:  (The examiner assigns no patentable weight to the preamble.)
an ionizer that is configured to ionize a sample to generate sample ions; (Ouyang [0011])
a mass separator that is configured to mass-separate the sample ions to produce mass-separated ions; (Ouyang [0105)
a detector that detects electrons; (Ouyang 22; [0089])
and an electron introducer that is provided separately from the mass separator and is configured to introduce electrons directly into the detector without passing through the mass separator. (Ouyang 23; [0089] – Conversion dynode receives ions and converts them into electrons directly into the detector 22 without passing through the mass seperator.)
Ouyang does not adequately teach: wherein the electrons are not converted from the mass-separated ions
	Silivra teaches: wherein the electrons are not converted from the mass-separated ions (Silivra [0015], Silivra uses a calibration method where a fixed number of ions are provided to the conversion dynode which then provides a number of electrons to the detector for calibration. These ions are separate from the mass-separated ions otherwise used.)
	It would have been obvious to one of ordinary skill in art to combine the calibration method as taught in Silivra with the device as described in Ouyang for the benefit of providing periodic calibration to ensure accuracy. (Silivra [004]-[0005])

Regarding Claim(s) 6, Ouyang does not adequately teach: further comprising an applied voltage determination unit that determines a voltage applied to the detector during mass spectrometry, based on a detection value when the electrons introduced by the electron introducer are detected by the detector.
	Silivra teaches: further comprising an applied voltage determination unit that determines a voltage applied to the detector during mass spectrometry, based on a detection value when the electrons introduced by the electron introducer are detected by the detector.  (Silivra [0085], “202, an electron multiplier gain calibration is performed at a first polarity. The gain calibration can supply a known quantity of ions to an ion converting element that triggers ions to interact with the electron multiplier. The signal from the electron multiplier can be correlated to the known quantity of ions. The voltage of the electron multiplier can be adjusted to determine a gain curve for the first polarity.” – Silivra provides the conditions for determining the gain/applied voltage from the output signal and adjusting the gain/applied voltage based on that measurement. Thus this represents the applied voltage determination unit since it determines the voltage/gain applied to the detector during the mass spectrometry based on the detection values.)
It would have been obvious to one of ordinary skill in art to combine gain control system as taught in Silivra with detector as taught in Ouyang for the benefit of providing up to date calibration thereby improving precision. (Silivra [0004]) 
Note: applied voltage / gain are interchangeable terms in this context as is consistent with applicant’s specification.

Regarding Claim(s) 7, Ouyang teaches: wherein electron introducer is provided on the outside of a housing that houses the detector. (Ouyang fig. 9 – detector 22 is provided separately from the electron emitter 23 and such the bounds of the component 22 may be considered its housing for which electron emitter is outside of.)



Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang US 20160181077 A1 as modified by Silivra US 20160133448 A1 in view of Ohba US 20020112508 A1.

Regarding Claim(s) 2-4, Ouyang as modified above teaches: wherein the electron introducer generates electrons and introduces the electrons into the detector. 
Ouyang does not adequately teach: wherein the electron generated are thermoelectrons. (Ouyang 21 is disclosed as a filament which would normally be understood to emit thermoelectrons, but it cannot be known this is the case sufficiently to support an anticipation rejection.)
	wherein the electron introducer generates electrons by field emission.
	wherein the electron introducer generates electrons by a photoelectric effect.
	Ohba teaches: wherein the electron generated are thermoelectrons. (Ohba [0035] – ‘thermoelectrons’ is a term known in the art to be electrons produced by thermionic emission. Therefore the thermionic emission source disclosed teaches thermoelectrons.)
	wherein the electron introducer generates electrons by field emission. (Ohba [0035])
 (Ohba [0035])
It would have been obvious to one of ordinary skill in art to combine utilize the electron sources as taught in Ohba for the electron calibration source as taught in Ouyang as modified by Silivra since Silivra merely requires that a known amount of electrons be introduced to the detector to calibrate gain and Ohba discloses that the various electron sources are equivalent, interchangeable, and well known. (Ohba [0035]) It has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881